                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE BOARD OF TRUSTEES, et al.,                      Case No. 19-cv-02921-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                   9              v.                                         MOTION FOR DEFAULT JUDGMENT
                                  10     JAMES ISLAND PLASTERING, INC.,                      Docket No. 20
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff is the Board of Trustees for the following four trust funds: (1) Laborers Health

                                  15   and Welfare Trust Fund for Northern California (“Health and Welfare Trust Fund”); (2) Laborers

                                  16   Vacation-Holiday Trust Fund for Northern California (“Vacation-Holiday Trust Fund”); (3)

                                  17   Laborers Pension Trust Fund for Northern California (“Pension Trust Fund”); and (4) Laborers

                                  18   Training-Retraining/Apprenticeship Trust Fund for Northern California (“Training Trust Fund”).

                                  19   Collectively, the trust funds shall hereinafter be referred to as the “Trust Funds.” The Board filed

                                  20   the instant action in its capacity as trustee for the Trust Funds, asserting claims pursuant to the

                                  21   Employee Retirement Income Security Act (“ERISA”) and the Labor Management Relations Act

                                  22   (“LMRA”).

                                  23          After Defendant James Island Plastering, Inc. (“JPI”) failed to respond to the Board’s

                                  24   complaint, the Clerk of the Court entered its default on July 16, 2019. See Docket No. 14 (notice).

                                  25   The Board thereafter moved for entry of a default judgment. A hearing was held on the Board’s

                                  26   motion on March 5, 2020. Having considered the Board’s motion and accompanying

                                  27   submissions, the Court hereby GRANTS the motion for default judgment.

                                  28
                                   1                      I.       FACTUAL & PROCEDURAL BACKGROUND

                                   2          The evidence submitted by the Board in conjunction with their motion for default

                                   3   judgment reflects as follows. See generally Docket Nos. 26, 29 (supplemental briefing and

                                   4   evidence). In March 2003, JIP entered into a Memorandum Agreement with a local union

                                   5   affiliated the Northern California District Council of Laborers. By signing the Memorandum

                                   6   Agreement, JIP also agreed to be bound by a certain Master Agreement entered into by the local

                                   7   union and an employer’s association – as well as all successor Master Agreements. The relevant

                                   8   successor Master Agreements are the 2012-2016 Master Agreement and the 2016-2019 Master

                                   9   Agreement. Those Master Agreements contain provisions stating that the employer will make

                                  10   contributions to certain trust funds established for the benefit of employees. The Master

                                  11   Agreements also contain provisions incorporating by reference the Trust Agreements for the

                                  12   relevant trust funds. The relevant trust funds include the Trust Funds at issue in the instant case.
Northern District of California
 United States District Court




                                  13   The Trust Agreements for the Trust Funds at issue contain provisions allowing the Board to audit

                                  14   the employer to ensure that contributions are being properly made. JIP has recognized its

                                  15   obligation to make contributions and to submit to an audit by providing the Board with some

                                  16   documents requested by the Board for audit purposes.

                                  17          In the pending motion for default judgment, the Board asks the Court to, inter alia, order

                                  18   JIP to comply with a full audit (for the period starting January 1, 2014) so that the Board may

                                  19   ensure that contributions are being properly made.

                                  20                                         II.      DISCUSSION

                                  21   A.     Adequacy of Service of Process

                                  22          “As a preliminary matter, the Court must first ‘assess the adequacy of the service of

                                  23   process on the party against whom default is requested.’” Bd. of Trs. v. Charles B. Harding

                                  24   Constr., Inc., No. C-14-1140 EMC, 2014 U.S. Dist. LEXIS 175680, at *5-6 (N.D. Cal. Dec. 18,

                                  25   2014). Federal Rule of Civil Procedure 4(h)(1) authorizes service upon a corporation “in the

                                  26   manner prescribed by Rule 4(e)(1) for serving an individual.” Fed. R. Civ. P. 4(h)(1). Rule

                                  27   4(e)(1) allows for service “following state law for serving summons in an action brought in courts

                                  28   of general jurisdiction in the state where the district court is located or where service is made.”
                                                                                          2
                                   1   Fed. R. Civ. P. 4(e)(1). Under California law, substituted service on a corporation is permitted.

                                   2   See Cal. Code Civ. Proc. § 415.20(a). In the instant case, the Board has provided evidence to

                                   3   support its claim that substituted service was effected on JIP. See Docket No. 6 (proofs of

                                   4   service). Accordingly, the Court concludes that service of process on JIP was properly

                                   5   effectuated.

                                   6   B.     Merits of Motion for Default Judgment

                                   7          As noted above, the Clerk of the Court entered JIP’s default on July 16, 2019. See Docket

                                   8   No. 14 (notice). The Board thereafter moved for entry of a default judgment. After entry of

                                   9   default, a court may grant a default judgment on the merits of the case. See Fed. R. Civ. P. 55.

                                  10   "The district court's decision whether to enter a default judgment is a discretionary one." Aldabe

                                  11   v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980). A court may consider the following factors in

                                  12   exercising such discretion:
Northern District of California
 United States District Court




                                  13                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                                      plaintiff's substantive claim, (3) the sufficiency of the complaint, (4)
                                  14                  the sum of money at stake in the action, (5) the possibility of a
                                                      dispute concerning material facts, (6) whether the default was due to
                                  15                  excusable neglect, and (7) the strong policy underlying the Federal
                                                      Rules of Civil Procedure favoring decisions on the merits.
                                  16

                                  17   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Because default has already been

                                  18   entered in this case, the Court must construe as true all of "the factual allegations of the complaint,

                                  19   except those relating to the amount of damages." TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d

                                  20   915, 917-18 (9th Cir. 1987). The Court may also consider evidence submitted by the Board in

                                  21   support of its motion for default judgment. Cf. Fed. R. Civ. P. 55 (noting that a “court may

                                  22   conduct hearings . . . when, to enter or effectuate judgment, it needs to [e.g.] establish the truth of

                                  23   any allegation by evidence” or “investigate any other matter”).

                                  24          The Court finds that the Eitel factors weigh in favor of granting default judgment. For

                                  25   example, as to the first factor, if the motion for default judgment were to be denied, then the Trust

                                  26   Funds at issue (on whose behalf the Board has sued) would likely be prejudiced as they would be

                                  27   left without a remedy. See Walters v. Shaw/Guehnemann Corp., No. 03-cv-04058, 2004 U.S.

                                  28   Dist. LEXIS 11992, at *7 (N.D.Cal. Apr. 15, 2004) ("To deny plaintiff's motion [for default
                                                                                          3
                                   1   judgment] would leave them without a remedy. Prejudice is also likely in light of the merits of

                                   2   their claims."); Pepsico, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) ("If

                                   3   Plaintiffs' motion for default judgment is not granted, Plaintiffs will likely be without other

                                   4   recourse for recovery.").

                                   5          As for the fourth Eitel factor, at this point, the Board is not asking for money damages –

                                   6   only an audit; furthermore, although the Board has not waived its right to seek damages after

                                   7   conducting an audit, it has indicated that it will only seek damages tailored to JIP’s specific

                                   8   misconduct. See Pepsico, 238 F.Supp.2d at 1176 (stating that "the court must consider the amount

                                   9   of money at stake in relation to the seriousness of Defendant's conduct").

                                  10          As to the fifth, sixth, and seventh Eitel factors, because JIP has not filed an answer to the

                                  11   complaint, there is nothing to suggest that there is a possibility of a dispute concerning material

                                  12   facts. Nor is there any indication that JIP’s default was due to excusable neglect. And while
Northern District of California
 United States District Court




                                  13   public policy favors decisions on the merits, see Eitel, 782 F.2d at 1472, JIP’s choice not to defend

                                  14   this action renders a decision on the merits "impractical, if not impossible." PepsiCo, 238 F.

                                  15   Supp. 2d at 1177.

                                  16          The only remaining factors that warrant additional analysis are the second and third Eitel

                                  17   factors – i.e., the merits of the Board’s substantive claims and the sufficiency of those claims. As

                                  18   noted above, the Board has provided evidence to support its claim that JIP agreed to make

                                  19   contributions to the Trust Funds at issue and to submit to an audit to ensure compliance – in

                                  20   particular (1) its Memorandum Agreement, which incorporated (2) a Master Agreement and all

                                  21   successor Master Agreements, which in turn incorporated (3) the Trust Agreements for the Trust

                                  22   Funds at issue. ERISA authorizes a fiduciary to bring a civil action to enforce an employer’s

                                  23   obligation under 29 U.S.C. § 1145 “to make contributions to a multiemployer plan under the terms

                                  24   of the plan or under the terms of a collectively bargained agreement shall, to the extent not

                                  25   inconsistent with law, make such contributions in accordance with the terms and conditions of

                                  26   such plan or such agreement.” 29 U.S.C. § 1145. Furthermore, "[w]here a Fund's trust

                                  27   documents, to which an employer has bound itself, specifically provide that Fund trustees can

                                  28   examine any of the employer's records, an employer must comply with such agreed upon
                                                                                          4
                                   1   obligations." Eng'rs Joint Welfare, Pension, Supplemental Unemployment Ben. & Training Funds

                                   2   v. BDR Inc., No. 05-cv-1385, 2006 U.S. Dist. LEXIS 70967, at *9 (N.D.N.Y Sept. 29, 2006)

                                   3   (citing Central States, Southeast & Southwest Pension Fund v. Central Transport, Inc., 472 U.S.

                                   4   559 (1985)). Thus, the Board has successfully stated a claim for relief, including but not limited

                                   5   to a right to an audit.1

                                   6   C.      Relief

                                   7           “Because the Court concludes that default judgment is warranted, it must determine what

                                   8   damages or other relief is appropriate. [The Board has] the burden of ‘proving up’ . . . damages or

                                   9   the need for other requested relief.” Harding, 2014 U.S. Dist. LEXIS 175680, at *11-12.

                                  10           The immediate relief requested by the Board is an injunction directing JIP to submit to an

                                  11   audit of its financial records for the period starting January 1, 2014. See Mot. at 1. The Board’s

                                  12   requested injunctive relief is appropriate under ERISA to the extent the audit is tailored to the
Northern District of California
 United States District Court




                                  13   purpose of verifying that required contributions have been paid. See International Painters &

                                  14   Allied Trades Indus. Pension Fund v. R.W. Amrine Drywall Co., Inc., 239 F. Supp. 2d 26, 31

                                  15   (D.D.C. 2002) ("ERISA authorizes the court to provide for other legal or equitable relief as the

                                  16   court deems appropriate [under 29 U.S.C. § 1132(g)(2)(E)]. This relief can include an injunction

                                  17   requiring a defendant to permit, and cooperate with, an audit of its books and records.").

                                  18   Accordingly, the Court grants the Board’s claim for injunctive relief. JIP is ordered to: permit an

                                  19   auditor designated by the Board to enter upon its premises or other location where records are

                                  20   kept, during business hours, and at a reasonable time or times, to examine and copy books,

                                  21
                                       1
                                  22     The Board has also noted that, even if the relevant Master Agreements did not incorporate the
                                       Trust Agreements for the Trust Funds at issue – which contain the audit provisions – that would
                                  23   not prevent them from getting an audit. See Santa Monica Culinary Welfare Fund v. Miramar
                                       Hotel Corp., 920 F.2d 1491, 1494 (9th Cir. 1990) (concluding that audit could be conducted
                                  24   because an audit provision was in the trust agreement, even if the collective bargaining agreement
                                       was silent on the matter; noting that, even though the employer “is not a signatory to the Trust
                                  25   Agreement, it is undisputed that it contributed to the Fund and intended its employees to receive
                                       the benefits from the Fund” – the employer “would not make the contributions if it did not intend
                                  26   its employees to receive benefits from the Fund”); see also N.Y. State Teamsters Conference
                                       Pension & Ret. Fund v. Boening Bros., 92 F.3d 127, 130 (2d Cir. 1996) (stating that, even though
                                  27   employer “has not entered into any explicit contractual undertaking to submit to an audit by the
                                       Fund[,] [w]e nonetheless conclude that such an audit may be conducted by the trustees of the Fund
                                  28   pursuant to their fiduciary duties under the Trust Agreement and the common law of trusts as
                                       incorporated in ERISA”; citing in support, inter alia, Miramar).
                                                                                          5
                                   1   records, papers, or reports of JIP to determine whether it is making full and prompt payment of all

                                   2   sums required to be paid to the Trust Funds at issue.

                                   3          As for the remaining relief requested by the Board, the Court rules as follows:

                                   4              •   To the extent the Board asks for the Court to retain jurisdiction and to amend

                                   5                  judgment if the Board discovers, after the audit, that contributions are owing, the

                                   6                  Court retains what jurisdiction it has if the Board moves to alter or amend judgment

                                   7                  pursuant to Federal Rules of Civil Procedure 59 and/or 60.2

                                   8              •   To the extent the Board seeks an order “permanently . . . requir[ing] [JIP] to timely

                                   9                  submit all required monthly contribution reports,” Mot. at 2 (emphasis added), that

                                  10                  request for relief is denied. Based on the papers submitted, the Board does not

                                  11                  clearly establish JIP has failed to submit required monthly contribution reports;

                                  12                  rather, its failure is to submit to an audit. This ruling, of course, does not preclude
Northern District of California
 United States District Court




                                  13                  the Board from seeking relief in the future should JIP not provide required monthly

                                  14                  contribution reports.

                                  15              •   To the extent the Board asks for attorney’s fees in the amount of $9,673.25 and

                                  16                  costs in the amount of $779.92, the request is granted. Fees and costs are provided

                                  17                  for in the relevant agreements and also by statute. See 32 U.S.C. § 1132(g).

                                  18                  Having reviewed the supporting declaration, the Court finds the requested fees and

                                  19                  costs reasonable, and JIP has not appeared in this case to contest the amounts.

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26
                                       2
                                  27     At the hearing, the Court asked the Board if it wanted a delay in the entry of final judgment so
                                       that it could conduct the audit and then, if necessary, ask the Court to award contributions owed
                                  28   based on the findings from the audit. The Board, however, stated that it wanted an entry of final
                                       judgment.
                                                                                          6
                                   1                                       III.      CONCLUSION

                                   2          For the foregoing reasons, the Court grants the Board’s motion for default judgment. The

                                   3   Court also grants the Board’s request for an audit and attorney’s fees and costs.

                                   4          The Clerk of the Court is instructed to enter a final judgment in accordance with the above.

                                   5   If the Board desires to amend the final judgment (e.g., after conducting the audit), it will need to

                                   6   file a post-judgment motion to alter or amend the judgment.

                                   7          This order disposes of Docket No. 20.

                                   8

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: March 10, 2020

                                  12
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
